Citation Nr: 0534604	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-16 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a variously diagnosed 
low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 27, 1972 to July 21, 1972.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005), and the regulations implementing it 
apply in the instant case.  While the notice provisions of 
the VCAA appear to be satisfied, the Board is of the opinion 
that further development of the record is required to comply 
with VA's duty to assist the veteran in the development of 
the facts pertinent to his claim.  See 38 C.F.R. § 3.159 
(2005).

The veteran claims his pre-existing low back disability was 
aggravated in service.  He was involved in an auto accident 
in September 1970, when bilateral lumbosacral spondylolysis 
L4-5 was diagnosed.  He did not mention this in his report of 
medical history on enlistment, and evaluation of the spine on 
service enlistment examination in June 1972.  Three days 
after he began basic training, the veteran reported to sick 
call with complaints of low back pain.  An x-ray at that time 
revealed bilateral spondylolysis L4-5, and a discharge from 
service for pre-existing disability was recommended.  In July 
1972 he was discharged from service based on a Medical Board 
finding that he was unfit for enlistment.

Under governing law and interpretative issue, if a disability 
was not noted on service enlistment examination, the veteran 
is entitled to a presumption of soundness as to such 
disability on service entrance.  This presumption is 
rebuttable by clear and unmistakable evidence of pre-
existence.  If that presumption is rebutted by clear and 
unmistakable evidence, the veteran is then entitled to a 
presumption of aggravation in service, which also is 
rebuttable only by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 (July 2003).  

Here, evidence of pre-service injury and medical findings 
(and the veteran's own admission that he had pre-existing low 
back disability) constitute clear and unmistakable evidence 
rebutting the presumption of soundness as to low back 
disability on service entry.  Regarding the further question 
of whether there is clear and unmistakable evidence rebutting 
the presumption of aggravation, it is noteworthy that whether 
there is additional/superimposed disability that may be 
service connected based on a theory of aggravation is in 
large measure a medical question, and requires medical 
expertise for proper response.  The United States Court of 
Appeals for Veterans Claims has held that the Board may 
consider only independent medical evidence to support its 
findings.  If the medical evidence of record is insufficient, 
the Board is not free to substitute its own unsubstantiated 
medical conclusion to refute a medical opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Here, the only 
competent (medical) evidence as to whether the veteran's back 
condition was aggravated in service is in medical opinions 
from the veteran's private doctors (which suggest that the 
low back disability was aggravated by service).  

The veteran has not been afforded a VA examination for his 
low back disability.  Under 38 C.F.R. § 3.159(c)(4), a VA 
medical examination or opinion is necessary if the evidence 
of record: (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Here, there is a medical diagnosis 
of current low back disability; evidence of an event in 
service (i.e., low back disability found during basic 
training); and a physician has provided a medical opinion 
relating the veteran's current low back disability to 
service.  Consequently, a VA examination to obtain a medical 
opinion is indicated.

It also appears that pertinent medical records are 
outstanding.  The record does not include any postservice 
medical records prior to 1997.  However, a December 1998 
private medical record notes that the veteran had ongoing 
evaluations as to the progression of his low back disability 
since 1991.  When a claim of service connection is premised 
on a theory of aggravation, records of pre-service and 
postservice treatment for the disability at issue are likely 
to have bearing on the matter, and must be secured.  In this 
regard, the veteran is advised that 38 C.F.R. § 3.158(a) 
provides that where evidence requested in connection with an 
original claim is not furnished within one year of the 
request, the claim will be considered abandoned.

Furthermore, the October 2003 supplemental statement of the 
case was the last time the RO made a determination regarding 
the matter at hand.  Since then, additional evidence was 
received by the RO, including a November 2003 private medical 
opinion stating that the veteran's work and lack of immediate 
treatment in service aggravated his pre-existing condition.  
This evidence has not been considered by the RO, and the 
veteran has not waived initial AOJ consideration of this 
evidence.  See 38 C.F.R. § 20.1304(c).  On remand the RO will 
have the opportunity to initially review the additional 
evidence received.

In light of the foregoing, this case is REMANDED to the RO 
for the following:

1.	The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he received for low back 
disability prior to and after service 
and to provide releases for records of 
all such treatment or evaluation.  Of 
particular interest are any records 
from 1991 or earlier.  The RO should 
obtain complete records of all such 
treatment and evaluations from all 
sources identified by the veteran.  
2.	The RO should then arrange for the 
veteran to be examined by an 
orthopedic specialist to determine 
whether there is any clear and 
unmistakable evidence rebutting the 
legal presumption that  the veteran's 
pre-existing low back disability was 
aggravated by service.  The examiner 
must review the veteran's claims file 
(including service medical records and 
the records of pre-service and post-
service treatment of the disability at 
issue) in conjunction with the 
examination, and respond to the 
question posed.  The examiner is asked 
to comment on the opinions by the 
veteran's private physicians and 
explain the rationale for all opinions 
given.

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate 
supplemental statement of the case 
(that identifies the clear and 
unmistakable evidence that rebuts the 
presumption of service aggravation) 
and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

